The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 05/02/2022.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 1, 2, 4, 5, and 14-25 have been newly amended and claims 27-30 have been newly added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1, 2, 4, 5, 14-25, and 27-30 are currently pending in the application.  Claims 1, 14, 18, and 22 are independent claims.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,879,489 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 14-25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 14, 18, and 22 (and corresponding dependent claims 2, 4, 5, 15-17, 19-21, 23-25, and 27-30 at least via their dependency), the specification of the Lee ‘489 patent appears to be completely silent with regards to the newly claimed “wherein the second control information further indicates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished, and wherein the third control information indicates a last subframe to carry the MBMS” (emphasis added).  Applicant has provided column 8, line 61-column 11, line 15 and Figs. 5 and 6 for support of said newly claimed limitation.  Specifically, nothing in the provided sections of the Lee ‘489 patent discusses second control information that indicates a last subframe and third control information that also indicates a last subframe.  At best, column 10, lines 52-64 of the Lee ‘489 patent discloses utilizing control information in the form of an end position that sets an MBSFN subframe at which subframe allocation for a specific MCH is finished by using an integer such as an index indicating a position of the subframe.  The disclosed end position is one piece of control information and only appears to indicate a single last subframe.   
Regarding independent claims 1, 14, 18, and 22 (and corresponding dependent claims 2, 4, 5, 15-17, 19-21, 23-25, and 27-30 at least via their dependency), the specification of the Lee ‘489 patent also appears to be silent with regards to the substantially similar newly claimed limitations of “transmitting first control information…transmitting second control information…transmitting third control information.”  Applicant’s provided support (i.e., column 8, line 61-column 11, line 15 and Figs. 5 and 6) does not appear to clearly show the separate transmission and/or reception of the distinctly claimed first, second, and third control information.  
In light of the above, further clarification of the newly amended claims (e.g., related to the first, second, and third control information) in view of the Lee ‘489 patent disclosure would be beneficial during continued prosecution of the instant reissue application.  The distinction between the first, second, and third control information, in view of the Lee ‘489 patent disclosure, is not clearly defined and thus retains a broad scope in light of the prior art discussed/applied below.  As noted in 37 CFR 1.173(c), “an explanation of the support in the disclosure for the changes made to the claims” (emphasis added) is required.

Claim Rejections - 35 USC § 251
Claims 1, 2, 4, 5, 14-25, and 27-30 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 1 recites new matter in the form of the limitations: (1) “wherein the second control information further indicates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished, and wherein the third control information indicates a last subframe to carry the MBMS”; and (2) “transmitting first control information…transmitting second control information…transmitting third control information.”  Dependent claims 2, 4, 5, and 27 are similarly rejected at least based upon their dependency from independent claim 1.
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 14 recites new matter in the form of the limitations: (1) “wherein the second control information further indicates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished, and wherein the third control information indicates a last subframe to carry the MBMS”; and (2) “receiving first control information…receiving second control information…receiving third control information.”  Dependent claims 15-17 and 28 are similarly rejected at least based upon their dependency from independent claim 14.
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 18 recites new matter in the form of the limitations: (1) “wherein the second control information further indicates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished, and wherein the third control information indicates a last subframe to carry the MBMS”; and (2) “transmit first control information…transmit second control information…transmit third control information.”  Dependent claims 19-21 and 29 are similarly rejected at least based upon their dependency from independent claim 18.
For substantially the same reasons as discussed above with regard to 35 U.S.C. 112 (pre-AIA ), first paragraph, independent claim 22 recites new matter in the form of the limitations: (1) “wherein the second control information further indicates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished, and wherein the third control information indicates a last subframe to carry the MBMS”; and (2) “receive first control information…receive second control information…receive third control information.”  Dependent claims 23-25 and 30 are similarly rejected at least based upon their dependency from independent claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 14-16, 18-20, 22-24, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koskinen (U.S. Patent Application Publication No. 2011/0013554, published on 01/20/2011) in view of Kuo (U.S. Patent Application Publication No. 2010/0309835, published 12/09/2010 – supported by Provisional Application No. 61/184,847, filed on 06/08/2009).

-In regard to substantially similar independent claims 1 and 18, Koskinen teaches a communication method and apparatus (including a memory and a processor executing program instructions stored in the memory), comprising:
transmitting first control information to a terminal (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraphs 37-40: “desirable to inform one or more UEs…about subframes, in a radio frame…Prior knowledge of the subframe structure…properly and efficiently decode the subframe 310…allocation scheme may be signaled to one or more UEs”; Figs. 2 and 3);
transmitting second control information to the terminal (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 34: “node B…communicate directly with UEs”; Paragraphs 37-40: “desirable to inform one or more UEs…about subframes, in a radio frame…Prior knowledge of the subframe structure…properly and efficiently decode the subframe 310…allocation scheme may be signaled to one or more UEs”; Figs. 2 and 3);
transmitting third control information to the terminal (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 46: “allocation order…subframes 310 that may carry MBSFN transmission data…assigned to carry MBSFN transmission data”);
broadcasting a multimedia broadcast/multicast service (MBMS) based on the first, second and third control information (Koskinen: Paragraph 3: “MBMS…supporting efficient broadcast services”; Paragraphs 35-36: “for multi-cell MBMS transmissions using MBSFN operations…MBMS may be provided”; Paragraph 39: “UE 210 to properly and efficiently decode”),
wherein the first control information indicates a first set of multicast broadcast single frequency network (MBSFN) subframes (Koskinen: Paragraph 7: “one or more subframes allocation patterns with a basic allocation period corresponding to multiple data frames”; Paragraph 36: “Different subframes…allocated…to MBSFN transmission of one or more multicast channels (MCH), may be multiplexed within radio frames”; Paragraph 40: “MBSFN subframes allocation is defined over an allocation time period T”; Paragraph 45: “two-level subframes allocation scheme, MBSFN radio frames 306, e.g., comprising MBSFN subframes 312, are allocated on a macro level…assigned within a repetition period T”), and the second control information indicates second a second set of MBSFN subframes, among the first set of MBSFN subframes, that can be allocated to a multicast channel (MCH) for the MBMS (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 7: “and information indicating data frames comprising at least one data subframe of at least one type”; Paragraphs 37-40: “desirable to inform one or more UEs…about subframes, in a radio frame…Prior knowledge of the subframe structure…allocation scheme may be signaled to one or more UEs”; Paragraph 42: “Multicast channels (MCHs) may be transmitted by an enhanced based station (eNB) 232 to UEs 210…MBSFN subframes allocation to a given MCH may be defined by a MCH Subframe Allocation Pattern (MSAP)”; Paragraphs 45-46: “MBSFN subframes 312 within allocated radio frames are allocated on a micro level…the micro-level allocation may be signaled using a bitmap covering either one or more consecutive radio frames…according to subframes allocation pattern 330…indicates the number of MBSFN subframes 312 in the subframes allocation pattern”; Figs. 4 and 5), and
wherein the third control information indicates a last subframe to carry the MBMS (Koskinen: Paragraph 46: “according to a subframes allocation pattern…allocation order 320 is a priority order of the subframes 310 that may carry MBSFN transmission data...higher priority would be assigned to carry MBSFN transmission data before a subframe 310 with lower priority...specified by assigning indices to the sub-frames”).
As noted above, Koskinen teaches wherein its subframe allocation pattern and priority order control information specifically indicate subframes “that may carry MBSFN transmission data” and are “assigned to carry MBSFN transmission data” (Koskinen: Paragraph 42: “MBSFN subframes allocation to a given MCH may be defined by a MCH Subframe Allocation Pattern (MSAP)”; Paragraph 46: “allocation order 320 is a priority order of the subframes 310 that may carry MBSFN transmission data…higher priority would be assigned to carry MBSFN transmission data before a subframe 310 with lower priority…specified by assigning indices to the subframes”).  And while both types of control information can indicate a last subframe or end position to carry the MBMS, neither type of control information in Koskinen specifically designates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished.
In the same field of endeavor, Kuo teaches a method for handling MBMS dynamic scheduling information in a network terminal of a wireless communication system (Kuo: Abstract).  Specifically, Kuo teaches control information that indicates an end position that sets a last subframe among MBSFN subframes at which subframe allocation for a MCH is finished (Kuo: Paragraph 12: “MCH Sub-frame Allocation Pattern…defining a pattern of sub-frames used by each MCH in a scheduling period”; Paragraphs 16-19: “allows a UE to determine which sub-frames are used…each MBMS services contains one ending point index (EPI) field…for indicating an index of an ending sub-frame for each MBMS service in the current scheduling period”; Paragraph 23: “one MBMS service transmitted on an…MCH…for indicating an ending point of sub-frames used…in a scheduling period of the MCH”; Paragraphs 41-47: “for indicating an ending point of sub-frames…in a scheduling period of the MCH…Therefore, a UE can know the index of the last sub-frame of sub-frames used…according to values of each EPI field”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the second control information of Koskinen to have included the end position control information as taught in Kuo, because Kuo taught that said functionality would “enhance MBMS scheduling efficiency” (Kuo: Paragraph 3) by allowing a UE to “know the index of the last sub-frame of sub-frames used by each MBMS service” (Kuo: Paragraph 46).

-In regard to substantially similar independent claims 14 and 22, Koskinen teaches a communication method and apparatus (including a memory and a processor executing program instructions stored in the memory), comprising:
receiving first control information from a base station (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 34: “node B 215…used to communicate directly with UEs”; Paragraphs 37-40: “desirable to inform one or more UEs…about subframes, in a radio frame…Prior knowledge of the subframe structure…properly and efficiently decode the subframe 310…allocation scheme may be signaled to one or more UEs over a broadcast channel”; Figs. 2 and 3);
receiving second control information from the base station (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 34: “node B 215…used to communicate directly with UEs”; Paragraphs 37-40: “desirable to inform one or more UEs…about subframes, in a radio frame…Prior knowledge of the subframe structure…properly and efficiently decode the subframe 310…allocation scheme may be signaled to one or more UEs over a broadcast channel”; Figs. 2 and 3);
receiving third control information from the base station (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 46: “allocation order…subframes 310 that may carry MBSFN transmission data…assigned to carry MBSFN transmission data”);
receiving a multimedia broadcast/multicast service (MBMS) broadcasted from the base station based on the first, second and third control information (Koskinen: Paragraph 3: “MBMS…supporting efficient broadcast services”; Paragraphs 35-36: “for multi-cell MBMS transmissions using MBSFN operations…MBMS may be provided”; Paragraph 39: “UE 210 to properly and efficiently decode”), and
wherein the first control information indicates a first set of multicast broadcast single frequency network (MBSFN) subframes (Koskinen: Paragraph 7: “one or more subframes allocation patterns with a basic allocation period corresponding to multiple data frames”; Paragraph 36: “Different subframes…allocated…to MBSFN transmission of one or more multicast channels (MCH), may be multiplexed within radio frames”; Paragraph 40: “MBSFN subframes allocation is defined over an allocation time period T”; Paragraph 45: “two-level subframes allocation scheme, MBSFN radio frames 306, e.g., comprising MBSFN subframes 312, are allocated on a macro level…assigned within a repetition period T”), and the second control information indicates a second set of MBSFN subframes, among the first set of MBSFN subframes, that can be allocated to the multicast channel (MCH) for the MBMS (Koskinen: Paragraph 6: “terminals, need to be made aware…the MBSFN subframe allocation”; Paragraph 7: “and information indicating data frames comprising at least one data subframe of at least one type”; Paragraphs 37-40: “desirable to inform one or more UEs…about subframes, in a radio frame…Prior knowledge of the subframe structure…allocation scheme may be signaled to one or more UEs”; Paragraph 42: “Multicast channels (MCHs) may be transmitted by an enhanced based station (eNB) 232 to UEs 210…MBSFN subframes allocation to a given MCH may be defined by a MCH Subframe Allocation Pattern (MSAP)”; Paragraphs 45-46: “MBSFN subframes 312 within allocated radio frames are allocated on a micro level…the micro-level allocation may be signaled using a bitmap covering either one or more consecutive radio frames…according to subframes allocation pattern 330…indicates the number of MBSFN subframes 312 in the subframes allocation pattern”; Figs. 4 and 5); and
wherein the third control information indicates a last subframe to carry the MBMS (Koskinen: Paragraph 46: “according to a subframes allocation pattern…allocation order 320 is a priority order of the subframes 310 that may carry MBSFN transmission data...higher priority would be assigned to carry MBSFN transmission data before a subframe 310 with lower priority...specified by assigning indices to the sub-frames”).
As noted above, Koskinen teaches wherein its subframe allocation pattern and priority order control information specifically indicate subframes “that may carry MBSFN transmission data” and are “assigned to carry MBSFN transmission data” (Koskinen: Paragraph 42: “MBSFN subframes allocation to a given MCH may be defined by a MCH Subframe Allocation Pattern (MSAP)”; Paragraph 46: “allocation order 320 is a priority order of the subframes 310 that may carry MBSFN transmission data…higher priority would be assigned to carry MBSFN transmission data before a subframe 310 with lower priority…specified by assigning indices to the subframes”).  And while both types of control information can indicate a last subframe or end position to carry the MBMS, neither type of control information in Koskinen specifically designates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished.
In the same field of endeavor, Kuo teaches a method for handling MBMS dynamic scheduling information in a network terminal of a wireless communication system (Kuo: Abstract).  Specifically, Kuo teaches control information that indicates an end position that sets a last subframe among MBSFN subframes at which subframe allocation for a MCH is finished (Kuo: Paragraph 12: “MCH Sub-frame Allocation Pattern…defining a pattern of sub-frames used by each MCH in a scheduling period”; Paragraphs 16-19: “allows a UE to determine which sub-frames are used…each MBMS services contains one ending point index (EPI) field…for indicating an index of an ending sub-frame for each MBMS service in the current scheduling period”; Paragraph 23: “one MBMS service transmitted on an…MCH…for indicating an ending point of sub-frames used…in a scheduling period of the MCH”; Paragraphs 41-47: “for indicating an ending point of sub-frames…in a scheduling period of the MCH…Therefore, a UE can know the index of the last sub-frame of sub-frames used…according to values of each EPI field”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the second control information of Koskinen to have included the end position control information as taught in Kuo, because Kuo taught that said functionality would “enhance MBMS scheduling efficiency” (Kuo: Paragraph 3) by allowing a UE to “know the index of the last sub-frame of sub-frames used by each MBMS service” (Kuo: Paragraph 46).

-In regard to substantially similar dependent claims 2, 15, 19, and 23, the modified Koskinen reference teaches wherein at least one of the first control information and the second control information comprises a bitmap indicating corresponding MBSFN subframes (Koskinen: Paragraph 26: “FIG. 7 shows…a bitmap indicating MBSFN radio frames within an allocation period”; Paragraph 45: “MBSFN subframes 312 within allocated radio frames are allocated on a micro level…the micro-level allocation may be signaled using a bitmap covering either one or more consecutive radio frames”; Paragraph 54: “an example of a bitmap 410 indicating MBSFN radio frames”).

-In regard to substantially similar dependent claims 4, 16, 20, and 24, the modified Koskinen reference teaches wherein the first set of MBSFN subframes comprise a plurality of MBSFN subframes for the MBMS, and the plurality of subframes for the MBMS are disposed based on a subframe allocation pattern (SAP) (Koskinen: Paragraph 6: “MBSFN transmission takes place on dedicated subframes…MBSFN subframe allocation is transmitted”; Paragraphs 39-40: “desirable to inform one or more UEs…about subframes…that are MBSFN subframes…The allocation scheme may be signaled to one or more UEs”; Paragraphs 45-47: “MBSFN subframes 312 within allocated radio frames are allocated on a micro-level…MBSFN subframes are assigned…according to a subframes allocation pattern 330…the number indicates the number of MBSFN subframes 312 in the subframes allocation pattern”; Figs. 4 & 5).

-In regard to substantially similar dependent claims 27-30, the modified Koskinen reference teaches wherein transmission of the MBMS is terminated at the last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished (Kuo: Paragraph 11: “once a session of one of the MBMS services is ended…service session has been ended”; Paragraph 19: “each MBMS services contains one ending point index (EPI) field…for indicating an index of an ending sub-frame for each MBMS service in the current scheduling period”; Paragraph 21: “when a particular MBMS service session is ended…removes information of the MBMS service from the MBMS service list”; Paragraph 23: “indicating an ending point of sub-frames used by the corresponding MBMS service in a scheduling period of the MCH”; Paragraphs 41-47: “for indicating an ending point of sub-frames…in a scheduling period of the MCH…when the MBMS service session is ended…Therefore, a UE can know the index of the last sub-frame of sub-frames used by each MBMS service…according to values of each EPI field”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Kuo with Koskinen for the same rationale as discussed above with regard to the independent claims.

Claims 5, 17, 21, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koskinen (U.S. Patent Application Publication No. 2011/0013554, published on 01/20/2011) in view of Kuo (U.S. Patent Application Publication No. 2010/0309835, published 12/09/2010 – supported by Provisional Application No. 61/184,847, filed on 06/08/2009) in further view of Chen (U.S. Patent Application Publication No. 2010/0322154, published 12/23/2010 – supported by Provisional Application No. 61/218,827, filed on 06/19/2009). 

-In regard to substantially similar dependent claims 5, 17, 21, and 25, the modified Koskinen reference teaches wherein a number of the first set of MBSFN subframes that can be allocated is six (Koskinen: Paragraph 37: “radio frame 305 comprises ten subframes 310…subframe number 0 and subframe number 5 are reserved to carry system information…may not be used as MSBFN subframes…number of subframes 310…may be defined differently”; Paragraphs 46-48: “MBSFN subframes are assigned…according to a subframes allocation pattern 330…the number indicates the number of MBSFN subframes 312 in the subframes allocation pattern…corresponding to the 8 subframes that may be assigned as MBSFN subframes”; Figs. 4 & 5) based on the requirements of a communication standard protocol (Koskinen: Paragraph 37) and a subframe allocation pattern (Koskinen: Paragraph 46).
While Koskinen teaches that the node B and the UEs may communicate via a plurality of notoriously well-known standard protocols (Koskinen: Paragraph 34: “may communicate using…WCDMA…OFDM…FDMA…and/or the like”), Koskinen does not specifically teach wherein said protocol was a frequency division duplex (FDD) structure.  In the same field of endeavor, Chen teaches a wireless communication method between a node B and UEs wherein said communication method was based on a frequency division duplex (FDD) structure that limited the allocated subframes to six (Chen: Paragraphs 22-26; Paragraphs 44-50: “MBSFN subframes…at most six out of the total of ten subframes in a radio frame may be designated as MBSFN subframes…For frequency division duplex (FDD)…{0, 4, 5, 9}”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for communication between the node B and the UEs in Koskinen to have been based on FDD as taught in Chen, because Chen taught that FDD was a notoriously well-known communication technique that provided the benefit of using different frequency bands for sending and receiving information (Chen: Paragraph 24: “In a frequency division duplex (FDD) system, communication links…may use different frequency for communication”) and thus providing a general benefit that said sending and receiving information does not interfere with each other.

Response to Arguments
Applicant’s arguments (see: Remarks, pp. 11-13) have been fully considered but they are not persuasive.
Applicant argues that neither Koskinen nor Kuo teaches or suggests second control information which indicates a last subframe among the second set of MBSFN subframes at which subframe allocation for the MCH is finished.  Applicant further argues that Kuo’s EPI merely indicates the last subframe for an MBMS.  

The Examiner respectfully disagrees with Applicant.  Kuo’s ending point index (EPI) indicates a last subframe at which subframe allocation for a MCH is finished (Kuo: Paragraph 12: “MCH Sub-frame Allocation Pattern…defining a pattern of sub-frames used by each MCH in a scheduling period”; Paragraphs 16-19: “allows a UE to determine which sub-frames are used…each MBMS services contains one ending point index (EPI) field…for indicating an index of an ending sub-frame for each MBMS service in the current scheduling period”; Paragraph 23: “one MBMS service transmitted on an…MCH…for indicating an ending point of sub-frames used…in a scheduling period of the MCH”; Paragraphs 41-47: “for indicating an ending point of sub-frames…in a scheduling period of the MCH…Therefore, a UE can know the index of the last sub-frame of sub-frames used…according to values of each EPI field”).  As noted throughout the above citations, Kuo discloses indicating an ending sub-frame (i.e., a last subframe) used by a corresponding MBMS service in a scheduling period of a MCH.
This appears to be equivalent to how “end positions” are described in the disclosure of the Lee ‘489 patent.  For example, column 10, lines 52-64 of the Lee ‘489 patent discloses that end positions set an MBSFN subframe at which subframe allocation for a specific MCH is finished by using an integer such as an index indicating a position of the subframe to indicate an end position at the MBSFN subframe set according to the common MBSFN allocation control information for an MBMS.  
As noted above in rejections of the claims under 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 251, the disclosure of the Lee ‘489 patent does not appear to support second control information that indicates a last subframe and third control information that also indicates a last subframe.  Column 10, lines 52-64 of the Lee ‘489 patent appears to only support using an end position to indicate a single last subframe.  The distinction between said second control information and said third control information should be further explained with specific reference to the disclosure of the Lee ‘489 patent.
As previously discussed in the Non-Final Action (e.g., see: pp. 5, 7 and 10-11) mailed on 06/08/2020, the Koskinen reference clearly teaches third control information that indicates a last subframe to carry the MBMS.  



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992